DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims domestic priority to PRO 63/143,970 filed on 02/01/2021.

Information Disclosure Statement
The information disclosure statement (IDS) dated 01/21/2022 complies with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Claim Objections
Claim 13 is objected to because of the following informalities: improper tense of “wherein the oral care composition comprising metal”. Appropriate correction is required.
The Examiner suggests replacing “comprising” with “comprises”.

 Claims 28-29 are objected to because of the following informalities:  improper spacing of “4to”.  Appropriate correction is required.
The Examiner suggests replacing “4to” with “4 to”.




Claim Interpretation
Regarding instant claim 10, as best understood by the Examiner a composition with a pH of about 4 to about 6 using pH buffering agents’ oxalic acid and the specific pH buffering agents of instant claim 4 would be configured to maintain the pH within the oral cavity and therefore will be interpreted as an oral care composition with a pH of about 4 to about 6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A) Claims 1-3, 8, 10, 17-19, 22-23, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagel et al. (U.S. Patent No. 9,717,665 B2).
Sagel et al. recites a desensitizing oral care composition containing oxalic acid or oxalic salts (Sagel at claim 1), less than 1% by weight of the composition cellulose derivatives (Sagel at claim 1 and Table 2A) which can be carboxymethylcellulose (Sagel at claim 18), polymer thickeners (Sagel at claim 17), and a pH of less than 4.5 (Sagel at claim 1).
Regarding instant claim 1, Sagel recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids (Sagel at claim 1) and wherein the secondary structuring polymer is selected from carboxymethylcellulose (Sagel at claim 18) which is 0.5% to 40% by weight of the composition (Sagel at claim 1). Furthermore, Sagel recites in a single embodiment of table 2A a comparative desensitizing oral care composition 2a containing no cellulose derivatives, as seen below,

    PNG
    media_image1.png
    391
    423
    media_image1.png
    Greyscale
.
Regarding instant claim 2, Sagel recites an oral care composition wherein the secondary structuring polymer is selected from carboxymethylcellulose (Sagel at claim 18).
Regarding instant claim 3, Sagel recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids and does not specify the use of a cellulose derivatives (Sagel at claim 1). 
Regarding instant claim 8, Sagel recites that the oxalic acid or salt may be dipotassium oxalate (Sagel at claim 15).
Regarding instant claim 10, Sagel recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 6 (Sagel at claim 1).
Regarding claim 13, Sagel recited the use of a metal, potassium in dipotassium oxalate (Sagel at Table 2A).
Regarding instant claim 17, Sagel recites an oral care composition that does not include zinc (Sagel at claim 1).
Regarding instant claim 18, Sagel recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids (Sagel at claim 1) and wherein the secondary structuring polymer is selected from carboxymethylcellulose (Sagel at claim 18) which is 0.5% to 40% by weight of the composition (Sagel at claim 1)
Regarding instant claim 19, Sagel recites an oral care composition with a thickener selected from high molecular weight homo and co-polymers of acrylic acid crosslinked with a polyalkenyl polyether (Sagel at claim 17). 
Regarding instant claim 22, Sagel recites an oral care composition that does not include polyphosphate (Sagel at claim 1).
Regarding instant claim 23, Sagel recites an oral care composition with an abrasive (Sagel at claim 1).
Regarding instant claim 27, Sagel recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 6.5 (Sagel at claim 1).
Regarding instant claim 28, Sagel recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 6 (Sagel at claim 1).
Regarding instant claim 29, Sagel recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 5.5 (Sagel at claim 1).

B) Claims 1, 3, 8, 11-15, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haught et al (US Patent No 9, 884,130 B2).
Haught recites an oral care composition and a method using an oral care composition wherein the composition comprises oxalic acid, potassium oxalate, pyrophosphate, polyphosphate, sodium fluoride, stannous fluoride, and no cellulose derivatives (Haught at claims 5 and 11). 
Regarding instant claim 1, Haught recites an oral care composition comprising oxalic acid and no cellulose derivatives (Haught at claim 5). 
Regarding instant claim 3, Haught recites an oral care composition comprising oxalic acid and no cellulose derivatives (Haught at claim 5).
Regarding instant claim 8, Haught recites an oral care composition comprising oxalic acid and no cellulose derivatives (Haught at claim 5).
Regarding instant claim 11, Haught recites an oral care composition comprising oxalic acid, sodium fluoride, and no cellulose derivatives (Haught at claim 5).
Regarding instant claim 12, Haught recites an oral care composition comprising oxalic acid, sodium fluoride, and no cellulose derivatives (Haught at claim 5).
Regarding instant claim 13, Haught recites a method which uses an oral care composition comprising the metals of potassium in potassium oxalate, tin in stannous fluoride, and further contains no cellulose derivatives (Haught at claim 11).
Regarding instant claim 14, Haught recites a method which uses an oral care composition comprising potassium oxalate, stannous fluoride, and no cellulose derivatives (Haught at claim 11).
Regarding instant claim 15, Haught recites a method which uses an oral care composition comprising potassium oxalate, stannous fluoride, and no cellulose derivatives (Haught at claim 11).
Regarding instant claim 17, Haught recites an oral care composition comprising oxalic acid, sodium fluoride, pyrophosphate, polyphosphate, and no cellulose derivatives or zinc (Haught at claim 5).
Regarding instant claim 20, Haught recites an oral care composition comprising oxalic acid, sodium fluoride, pyrophosphate, polyphosphate, and no cellulose derivatives (Haught at claim 5).
Regarding instant claim 21, Haught recites an oral care composition comprising oxalic acid, sodium fluoride, pyrophosphate, polyphosphate, and no cellulose derivatives (Haught at claim 5).
Regarding instant claim 22, Haught recites a method which uses an oral care composition comprising potassium oxalate, stannous fluoride, and no cellulose derivatives (Haught at claim 11).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i) Claims 1-15, 17-19, 22-23, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sagel et al. (U.S. Patent No. 9,717,665 B2).
Sagel et al. recites a desensitizing oral care composition containing oxalic acid or oxalic salts (Sagel at claim 1), less than 1% by weight of the composition cellulose derivatives (Sagel at claim 1) which can be carboxymethylcellulose (Sagel at claim 18), polymer thickeners (Sagel at claim 17), and a pH of less than 4.5 (Sagel at claim 1). Sagel further teaches the use of stannous fluoride (Sagel at column 12 lines 8-23). Sagel teaches the use of pH adjusting agents including citric acid and hydrochloric acid (Sagel at column 13 lines 11-24).  Sagel teaches a method of use for the oral care composition where in the composition is placed on a tooth for a period of time before removing the composition and then rising the mouth (Sagel at column 18 line 52– column 19 line 24). 
Sagel differs from instant claims 4-7, 9, 11-15 and 30-31 in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Sagel teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Sagel to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
The teaching of Sagel regarding instant claims 1-3, 8, 10, 17-19, 22-23, and 27-29 are discussed in the anticipation rejection supra, and are repeated below.
Regarding instant claim 1, Sagel recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids (Sagel at claim 1) and wherein the secondary structuring polymer is selected from carboxymethylcellulose (Sagel at claim 18) which is 0.5% to 40% by weight of the composition (Sagel at claim 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 2, Sagel recites an oral care composition wherein the secondary structuring polymer is selected from carboxymethylcellulose (Sagel at claim 18).
Regarding instant claim 3, Sagel recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids and does not specify the use of a cellulose derivatives (Sagel at claim 1). Furthermore, Sagel recites in a single embodiment of table 2A a comparative desensitizing oral care composition 2a containing no cellulose derivatives, as seen below,

    PNG
    media_image1.png
    391
    423
    media_image1.png
    Greyscale
.
Regarding instant claim 4, Sagel teaches the use of pH adjusting agents including citric acid and hydrochloric acid (Sagel at column 13 lines 11-24) wherein citric acid has a pKa between 4.6 and 6. 
Regarding instant claim 5, Sagel teaches the use of pH adjusting agents including citric acid (Sagel at column 13 lines 11-24).
Regarding instant claim 6, Sagel teaches the use of pH adjusting agents including citric acid and hydrochloric acid (Sagel at column 13 lines 11-24).
Regarding instant claim 7, Sagel teaches the use of pH adjusting agents including citric acid and hydrochloric acid (Sagel at column 13 lines 11-24).
Regarding instant claim 8, Sagel recites that the oxalic acid or salt may be dipotassium oxalate (Sagel at claim 15).
Regarding instant claim 9, Sagel teaches the use of pH adjusting agents including citric acid (Sagel at column 13 lines 11-24) wherein citric acid has a pKa between 4.6 and 6.
Regarding instant claim 10, Sagel recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 6 (Sagel at claim 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 11, Sagel teaches the use of stannous fluoride (Sagel at column 12 lines 8-23).
Regarding instant claim 12, Sagel teaches the use of stannous fluoride (Sagel at column 12 lines 8-23).
Regarding instant claim 13, Sagel teaches the use of stannous fluoride (Sagel at column 12 lines 8-23).
Regarding instant claim 14, Sagel teaches the use of stannous fluoride (Sagel at column 12 lines 8-23).
Regarding instant claim 15, Sagel teaches the use of stannous fluoride (Sagel at column 12 lines 8-23).
Regarding instant claim 17, Sagel recites an oral care composition that does not include zinc (Sagel at claim 1). Furthermore, Sagel recites table 2A wherein several comparative desensitizing oral care compositions contain no zinc.
Regarding instant claim 18, Sagel recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids (Sagel at claim 1) and wherein the secondary structuring polymer is selected from carboxymethylcellulose (Sagel at claim 18) which is 0.5% to 40% by weight of the composition (Sagel at claim 1)
Regarding instant claim 19, Sagel recites an oral care composition with a thickener selected from high molecular weight homo and co-polymers of acrylic acid crosslinked with a polyalkenyl polyether (Sagel at claim 17). 
Regarding instant claim 22, Sagel recites an oral care composition that does not include polyphosphate (Sagel at claim 1). Furthermore, Sagel recites table 2A wherein several comparative desensitizing oral care compositions contain no polyphosphates.
Regarding instant claim 23, Sagel recites an oral care composition with an abrasive (Sagel at claim 1).
Regarding instant claim 27, Sagel recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 6.5 (Sagel at claim 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 28, Sagel recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 6 (Sagel at claim 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 29, Sagel recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 5.5 (Sagel at claim 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 29 and 30, Sagel teaches a method of use for the oral care composition where in the composition is placed on a tooth for a period of time (Sagel at column 14 lines 7-17) before removing the composition and then rising the mouth (Sagel at column 18 line 52– column 19 line 24). 

ii) Claims 1-3, 8, 11-17, 20-26, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Haught et al (US Patent No 9,884,130 B2).
Haught recites an oral care composition and a method using an oral care composition wherein the composition comprises oxalic acid, potassium oxalate, pyrophosphate, polyphosphate, sodium fluoride, stannous fluoride, and no cellulose derivatives or zinc (Haught at claims 5 and 11). Haught further teaches the oral care composition may include zinc lactate, zinc phosphate, and zinc citrate (Haught at column 7 lines 1-6). Haught teaches that thickening materials for the oral care composition may be carboxyvinyl polymers, carrageenan, or carboxymethylcellulose (Haught column 13 lines 51-67). Haught teaches that the oral care composition may further comprise abrasives including, silica precipitates, calcium pyrophosphate, and calcium carbonate (Haught column 13 lines 11-50). Haught teaches that the oral care composition may be mouth rinse chewing gum, or oral care strip which is not intentionally swallowed (Haught at column 4 lines 7-20). 
Haught differs from the instant claims 2, 16, 23-26, and 30-31 in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Haught teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition. However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Haught to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
The teaching of Haught regarding instant claims 1, 3, 8, 11-15, 17, and 20-22 are discussed in the anticipation rejection supra, and are repeated below.
Regarding instant claim 1, Haught recites an oral care composition comprising oxalic acid and no cellulose derivatives (Haught at claim 5). 
Regarding instant claim 2, Haught teaches that thickening materials for the oral care composition may be carboxyvinyl polymers, carrageenan, or carboxymethylcellulose (Haught column 13 lines 51-67).
Regarding instant claim 3, Haught recites an oral care composition comprising oxalic acid and no cellulose derivatives (Haught at claim 5). Furthermore, Haught teaches that carrageenan or carboxyvinyl polymers may be used as alterative thickeners (Haught column 13 lines 51-67). 
Regarding instant claim 8, Haught recites an oral care composition comprising oxalic acid and no cellulose derivatives (Haught at claim 5).
Regarding instant claim 11, Haught recites an oral care composition comprising oxalic acid, sodium fluoride, and no cellulose derivatives (Haught at claim 5).
Regarding instant claim 12, Haught recites an oral care composition comprising oxalic acid, sodium fluoride, and no cellulose derivatives (Haught at claim 5).
Regarding instant claim 13, Haught recites a method which uses an oral care composition comprising potassium oxalate, stannous fluoride, and no cellulose derivatives (Haught at claim 11).
Regarding instant claim 14, Haught recites a method which uses an oral care composition comprising potassium oxalate, stannous fluoride, and no cellulose derivatives (Haught at claim 11).
Regarding instant claim 15, Haught recites a method which uses an oral care composition comprising potassium oxalate, stannous fluoride, and no cellulose derivatives (Haught at claim 11).
Regarding instant claim 16, Haught teaches the oral care composition may include zinc lactate, zinc phosphate, and zinc citrate (Haught at column 7 lines 1-6).
Regarding instant claim 17, Haught recites an oral care composition comprising oxalic acid, sodium fluoride, pyrophosphate, polyphosphate, and no cellulose derivatives or zinc (Haught at claim 5).
Regarding instant claim 20, Haught recites an oral care composition comprising oxalic acid, sodium fluoride, pyrophosphate, polyphosphate, and no cellulose derivatives (Haught at claim 5).
Regarding instant claim 21, Haught recites an oral care composition comprising oxalic acid, sodium fluoride, pyrophosphate, polyphosphate, and no cellulose derivatives (Haught at claim 5).
Regarding instant claim 22, Haught recites a method which uses an oral care composition comprising potassium oxalate, stannous fluoride, and no cellulose derivatives (Haught at claim 11).
Regarding instant claim 23, Haught teaches that the oral care composition may further comprise abrasives including, silica precipitates, calcium pyrophosphate, and calcium carbonate (Haught column 13 lines 11-50).
Regarding instant claim 24, Haught teaches that the oral care composition may further comprise abrasives including, silica precipitates, calcium pyrophosphate, and calcium carbonate (Haught column 13 lines 11-50).
Regarding instant claim 25, Haught teaches that the oral care composition may further comprise abrasives including silica precipitates (Haught column 13 lines 11-50).
Regarding instant claim 26, Haught teaches that the oral care composition may further comprise abrasives including calcium pyrophosphate and calcium carbonate (Haught column 13 lines 11-50).
Regarding instant claim 30-31, Haught teaches that the oral care composition may be mouth rinse, chewing gum, or oral care strip which are not intentionally swallowed (Haught at column 4 lines 7-20). Haught further teaches in Example 4 that the oral care composition is brushed for two minutes followed by rinsing with water (Haught at column 17), as such, the skilled artisan would have been motivated to have directed the user to have used the composition for 2 minutes followed by rinsing without swallowing. Furthermore, regarding instant claim 31 specifically, a mouth rinse, chewing gum, or oral strip are not a film or a varnish. It would have been prima facie obvious for one of ordinary skill in the art following the teachings of Haught to have optimized the time needed in the oral cavity to provide for “sufficient time to contact dental surfaces and oral tissues” based on the form of the composition. Wherein a mouth rinse would need a different time in the oral cavity than a chewing gum. See MPEP §2144.05(II). 

iii) Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sagel et al. (U.S. Patent No. 9,717,665 B2) in view of Haught et al (US Patent No 9, 884,130 B2).
The teachings of Sagel are discussed above. 
The teachings of Sagel differ from that of instant claim 16 insofar as Sagel fails to teach the use of zinc lactate. The teachings of Haught cure this deficit.
The teachings of Haught are discussed above. 
The teachings of Haught differ from that of instant claim 4 insofar as Haught fails to teach the use of citric acid. The teachings of Sagel cure this deficit. 
It would have been prima facie obvious for one of ordinary skill in the art following the teachings of Sagel and Haught to have combined the oral care compositions to produce and oral care composition containing both citric acid and zinc lactate because both teach oral care compositions containing oxalic acid and less than 1% carboxymethylcellulose. See MPEP §2143 (I)(A).  One would have a reasonable expectation of success in combining the oral care compositions of Sagel and Haught for the predictable outcome of an oral care composition because both Sagel and Haught teach oral care compositions containing oxalic acid and less than 1% carboxymethylcellulose and both compositions use reagents that are known in the art to be used in oral care compositions for their known intended purpose as oral care composition reagents. See MPEP §2144.07. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
I) Claims 1-3, 8, 10, 17-19, 22-23, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,717,665 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite oral care compositions comprising oxalic acid and little to no cellulose derivatives. The instant invention recites an oral care composition containing oxalic acid or oxalic salts, less than 1% by weight of the composition cellulose derivatives which can be carboxymethylcellulose, polymer thickeners, and a pH between 4 and 6.  The reference case ‘655 recites a desensitizing oral care composition containing oxalic acid or oxalic salts, less than 1% by weight of the composition cellulose derivatives which can be carboxymethylcellulose, polymer thickeners, and a pH of less than 4.5. The reference case ‘655 further recites the composition exhibits a delta angle of less than 35 degrees and a complex modulus represented by an equation based on the delta angle of the composition (‘655 at claim 1, Equation 1) these differences between the instant application and the reference patent result in a prima facie case of obvious type non-statutory double patenting. 
Regarding instant claim 1, ‘655 recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids (‘655 at claim 1) and wherein the secondary structuring polymer is selected from carboxymethylcellulose (‘655 at claim 18) which is 0.5% to 40% by weight of the composition (‘655 at claim 1).
Regarding instant claim 2, ‘655 recites an oral care composition wherein the secondary structuring polymer is selected from carboxymethylcellulose (‘655 at claim 18).
Regarding instant claim 3, ‘655 recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids and does not specify the use of a cellulose derivatives (‘655 at claim 1).
Regarding instant claim 8, ‘655 recites that the oxalic acid or salt may be dipotassium oxalate (‘655 at claim 15).
Regarding instant claim 10, ‘655 recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 6 (‘655 at claim 1).
Regarding instant claim 17, ‘655 recites an oral care composition that does not include zinc (‘655 at claim 1).
Regarding instant claim 18, ‘655 recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids (‘655 at claim 1) and wherein the secondary structuring polymer is selected from carboxymethylcellulose (‘655 at claim 18) which is 0.5% to 40% by weight of the composition (‘655 at claim 1)
Regarding instant claim 19, ‘655 recites an oral care composition with a thickener selected from high molecular weight homo and co-polymers of acrylic acid crosslinked with a polyalkenyl polyether (‘655 at claim 17). 
Regarding instant claim 22, ‘655 recites an oral care composition that does not include polyphosphate (‘655 at claim 1).
Regarding instant claim 23, ‘655 recites an oral care composition with an abrasive (‘655 at claim 1).
Regarding instant claim 27, ‘655 recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 6.5 (‘655 at claim 1).
Regarding instant claim 28, ‘655 recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 6 (‘655 at claim 1).
Regarding instant claim 29, ‘655 recites that the composition has a pH of less than 4.5 which falls within the instantly claim pH range of about 4 to about 5.5 (‘655 at claim 1).



II) Claims 1-3, 8, 10, 17-19, 22-23, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,231,913 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite oral care compositions comprising oxalic acid and little to no cellulose derivatives. The instant invention recites an oral care composition containing oxalic acid or oxalic salts, less than 1% by weight of the composition cellulose derivatives which can be carboxymethylcellulose, polymer thickeners, and a pH between 4 and 6.  The reference case ‘913 recites a desensitizing oral care composition containing oxalic acid or oxalic salts, less than 1% by weight of the composition cellulose derivatives which can be carboxymethylcellulose, polymer thickeners, and a pH of less than 10. The reference case ‘913 further recites the composition exhibits a delta angle of less than 35 degrees and a complex modulus represented by an equation based on the delta angle of the composition (‘913 at claim 1, Equation 1) these differences between the instant application and the reference patent result in a prima facie case of obvious type non-statutory double patenting. 
Regarding instant claim 1, ‘913 recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids (‘913 at claim 1) and wherein the secondary structuring polymer is selected from carboxymethylcellulose (‘913 at claim 18) which is 0.5% to 40% by weight of the composition (‘913 at claim 1).
Regarding instant claim 2, ‘913 recites an oral care composition wherein the secondary structuring polymer is selected from carboxymethylcellulose (‘913 at claim 18).
Regarding instant claim 3, ‘913 recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids and does not specify the use of a cellulose derivatives (‘913 at claim 1).
Regarding instant claim 8, ‘913 recites that the oxalic acid or salt may be dipotassium oxalate (‘913 at claim 15).
Regarding instant claim 10, ‘913 recites that the composition has a pH of less than 10 which falls within the instantly claim pH range of about 4 to about 6 (‘913 at claim 1).
Regarding instant claim 17, ‘913 recites an oral care composition that does not include zinc (‘913 at claim 1).
Regarding instant claim 18, ‘913 recites an oral care composition with a desensitizing agent selected from oxalic acids and salts of oxalic acids (‘913 at claim 1) and wherein the secondary structuring polymer is selected from carboxymethylcellulose (‘913 at claim 18) which is 0.5% to 40% by weight of the composition (‘913 at claim 1).
Regarding instant claim 19, ‘913 recites an oral care composition with a thickener selected from high molecular weight homo and co-polymers of acrylic acid crosslinked with a polyalkenyl polyether (‘913 at claim 17). 
Regarding instant claim 22, ‘913 recites an oral care composition that does not include polyphosphate (‘913 at claim 1).
Regarding instant claim 23, ‘913 recites an oral care composition with an abrasive (‘655 at claim 1).
Regarding instant claim 27, ‘‘913 recites that the composition has a pH of less than 10 which falls within the instantly claim pH range of about 4 to about 6.5 (‘913 at claim 1).
Regarding instant claim 28, ‘913 recites that the composition has a pH of less than 10 which falls within the instantly claim pH range of about 4 to about 6 (‘913 at claim 1).
Regarding instant claim 29, ‘913 recites that the composition has a pH of less than 10 which falls within the instantly claim pH range of about 4 to about 5.5 (‘913 at claim 1).

III) Claims 1, 3, 8, 11-15, 17, 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,884,130 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite an oral care composition containing oxalic acid and less than 1%, no, cellulose derivatives. The instant invention recites an oral care composition containing oxalic acid or oxalic salts, less than 1% by weight of the composition cellulose derivatives, sodium fluoride, pyrophosphate, polyphosphate, potassium oxalate, and stannous fluoride.   The reference patent ‘130 recites an oral care composition and a method using an oral care composition wherein the composition comprises oxalic acid, potassium oxalate, pyrophosphate, polyphosphate, sodium fluoride, stannous fluoride, and no cellulose derivatives or zinc (Haught at claims 5 and 11). However, the reference patent further recites the inclusion of TREK-1 agonists therefore the differences between the instant application and the reference patent result in a prima facie case of anticipation-type nonstatutory double patenting. 
 Regarding instant claim 1, ‘130 recites an oral care composition comprising oxalic acid and no cellulose derivatives (‘130 at claim 5). 
Regarding instant claim 3, ‘130 recites an oral care composition comprising oxalic acid and no cellulose derivatives (‘130 at claim 5).
Regarding instant claim 8, ‘130 recites an oral care composition comprising oxalic acid and no cellulose derivatives (‘130 at claim 5).
Regarding instant claim 11, ‘130 recites an oral care composition comprising oxalic acid, sodium fluoride, and no cellulose derivatives (‘130 at claim 5).
Regarding instant claim 12, ‘130 recites an oral care composition comprising oxalic acid, sodium fluoride, and no cellulose derivatives (‘130 at claim 5).
Regarding instant claim 13, ‘130 recites a method which uses an oral care composition comprising potassium oxalate, stannous fluoride, and no cellulose derivatives (‘130 at claim 11).
Regarding instant claim 14, ‘130 recites a method which uses an oral care composition comprising potassium oxalate, stannous fluoride, and no cellulose derivatives (‘130 at claim 11).
Regarding instant claim 15, ‘130 recites a method which uses an oral care composition comprising potassium oxalate, stannous fluoride, and no cellulose derivatives (‘130 at claim 11).
Regarding instant claim 17, ‘130 recites an oral care composition comprising oxalic acid, sodium fluoride, pyrophosphate, polyphosphate, and no cellulose derivatives or zinc (‘130 at claim 5).
Regarding instant claim 20, ‘130 recites an oral care composition comprising oxalic acid, sodium fluoride, pyrophosphate, polyphosphate, and no cellulose derivatives (‘130 at claim 5).
Regarding instant claim 21, ‘130 recites an oral care composition comprising oxalic acid, sodium fluoride, pyrophosphate, polyphosphate, and no cellulose derivatives (‘130 at claim 5).
Regarding instant claim 22, ‘130 recites a method which uses an oral care composition comprising potassium oxalate, stannous fluoride, and no cellulose derivatives (‘130 at claim 11).

IV) Claims 1, 3-9, 13-14, 17 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28, of copending Application No. 17/308,081 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application 17/308,081 teach an oral care composition comprising tin, oxalic acid, and no cellulose derivates (‘081 at claim 20). However, 17/308,081 further comprises monodentate ligands, polydentate ligands, and amino acids therefore the differences between the instant application and the reference application result in a prima facie case of anticipation type provisional non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

V) Claims 1, 3-10, 17, 22, and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17/308,079 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application 17/308,079 teach an oral care composition comprising fluoride, oxalic acid, and no cellulose derivates (‘079 at claims 4 and 43). However, 17/308,079 further comprises monodentate ligands, polydentate ligands, whitening agents and amino acids therefore the differences between the instant application and the reference application result in a prima facie case of anticipation type provisional non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

VI) Claims 1, 3-10, 17, 22, and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of copending Application No. 17/308,078 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application 17/308,078 teach an oral care composition comprising oxalic acid and no cellulose derivates (‘078 at claim 4). However, 17/308,078 further comprises whitening agents therefore the differences between the instant application and the reference application result in a prima facie case of anticipation type provisional non-statutory double patenting. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

VII) Claims 1, 3-11, 13-14, 19-20, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 17/308080 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application 17/308,080 teach an oral care composition comprising oxalic acid and no cellulose derivates (‘080 at claim 4). However, 17/308,080 further comprises tin and whitening agents therefore the differences between the instant application and the reference application result in a prima facie case of anticipation type provisional non-statutory double patenting. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

VIII) Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/580,685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application 17/580,685 teach an oral care composition comprising oxalic acid and no cellulose derivates (‘685 at claim 17). However, 17/580,685 further comprises a pH buffering agent with a pKa of from 4 to 6.5 therefore the differences between the instant application and the reference application result in a prima facie case of anticipation type provisional non-statutory double patenting. Furthermore, the instant application and the reference application are not statutory double patenting because claim 1 of ‘685 does not recite the limitation of less than about 1% of cellulose derivates therefore the two cases are different enough to not be statutory double patenting. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion 
No claims are presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612